t c no united_states tax_court alan beckley and virginia johnston beckley petitioners v commissioner of internal revenue respondent docket no filed date petitioner wife lent funds to a corporation in which petitioner husband was a shareholder the corporation used the borrowed funds to develop a working model of web-based video conferencing software the corporation however had financial problems and was dissolved and the working model was transferred to a second corporation in which petitioner husband was a shareholder in and the second corporation made payments to petitioner wife petitioners treated a portion of the payments petitioner wife received as taxable interest_income and the balance as nontaxable repayment of funds petitioner wife lent the first_corporation on audit of petitioners’ returns respondent did not adjust petitioners’ treatment of the payments petitioner wife received from the second corporation as taxable interest_income and as nontaxable repayment of loan principal but respondent also treated percent of the payments petitioner wife received as taxable constructive distributions to petitioner husband from the second corporation held no portion of the payments petitioner wife received from the second corporation are also taxable to petitioner husband as constructive corporate_distributions steven m cyr for petitioners wesley f mcnamara for respondent swift judge respondent determined deficiencies in petitioners’ joint federal income taxes and penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number the issue for decision is whether percent of interest and loan principal that petitioner virginia beckley virginia received in and also should be treated as taxable constructive corporate_distributions to petitioner alan beckley alan unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in oregon on date alan and robert ebert ebert incorporated computer tools inc ct as an oregon corporation for the purpose of developing computer services for graphic designers alan served as president of ct and ebert served as secretary alan and ebert were each 50-percent shareholders in ct during through ct often was short of funds for operations and for development of business products and ct borrowed from virginia at least dollar_figure using those funds ct developed a working model of web-based video conferencing software working model because of management problems ct was dissolved in on date virtualdesign net inc vdn was incorporated as a c_corporation under oregon law to succeed to ct’s business and to continue developing business products from vdn’s incorporation in until sometime in ebert was chief_executive_officer ceo of and a 50-percent_shareholder in the record does not indicate whether ct was incorporated as a c or as an s_corporation vdn alan was a vdn director and shareholder but the record does not establish alan’s percentage stock ownership_interest in vdn as vdn ceo ebert had sole signing authority over vdn’s corporate bank accounts in ct transferred the working model to vdn although the working model constituted a valuable asset to vdn the record does not indicate whether vdn paid ct any cash for the working model ct never made any repayments on the dollar_figure loan it received from virginia and although vdn received the working model from ct vdn did not execute a written loan assumption_agreement with regard to ct’s loan repayment obligation to virginia upon ct’s dissolution virginia did not make a claim against ct for repayment of the funds she lent to ct when vdn acquired the working model from ct virginia did not treat her loan to ct as a worthless loan and virginia did not claim an ownership_interest in the working model petitioners claim that alan owned only percent of vdn’s stock respondent claims that alan owned percent of vdn’s stock under or law after its dissolution in ct retained the authority to conduct business appropriate to winding up and liquidating its affairs or rev stat sec in and alan was employed by and received wages from vdn virginia was not employed by and did not perform any services for vdn in and vdn had no current or accumulated_earnings_and_profits and alan had no tax basis in his vdn stock in and vdn paid virginia dollar_figure and dollar_figure respectively the parties have stipulated and we find that vdn paid those funds to virginia as payment on her loan to ct in new management gained control of vdn and alan and ebert were terminated at a meeting of vdn’s new management vdn executives stated that they did not believe vdn was obligated to pay any additional funds to virginia and that vdn would not do so vdn’s new management did not ask virginia to return any portion of the funds it had paid her in and on a form 1099-int interest_income that vdn mailed to virginia and to respondent in early vdn characterized dollar_figure of the dollar_figure that it had paid to virginia in as interest vdn did not report the dollar_figure balance on the form 1099-int and treated it at the time as a nontaxable repayment of loan principal that did not need to be reported on the form int vdn did not report any portion of the dollar_figure as a corporate distribution to alan on a form 1099-misc miscellaneous income that vdn mailed to virginia and to respondent in early vdn reported the dollar_figure it had paid to virginia in as nonemployee compensation no portion of the dollar_figure or the dollar_figure that vdn paid virginia in and respectively was reported to respondent on a form 1099-div dividends and distributions as a corporate distribution to alan on its corporate federal_income_tax returns for both and vdn deducted as nonemployee compensation the dollar_figure and the dollar_figure it paid to virginia in each year vdn claimed no interest_expense_deduction with regard to any portion of the funds it paid to virginia in and consistent with the form 1099-int they received from vdn on their joint individual federal_income_tax return petitioners reported dollar_figure of the dollar_figure virginia received from vdn in as interest_income and petitioners treated the balance as a nontaxable repayment of loan principal for purposes of their joint individual federal_income_tax return petitioners treated the dollar_figure that virginia received from vdn in as a nontaxable repayment of loan principal petitioners reported no interest_income with respect to the dollar_figure virginia received from vdn in further on their and joint federal_income_tax returns petitioners reported no corporate distribution from vdn to alan with respect to the payments virginia received from vdn the schedule below reflects the payments virginia received from vdn vdn’s treatment of the payments to virginia on the forms vdn mailed to virginia and to respondent vdn’s treatment of the payments on its corporate federal_income_tax returns and petitioners’ treatment of the payments virginia received from vdn on or for purposes of their joint individual federal_income_tax returns payments virginia received dollar_figure big_number year vdn’s forms loan prin comp expense deduct loan int vdn’s corporate fed tax returns comp expense deduct loan prin loan int petitioners’ fed tax returns loan prin comp income int loan dollar_figure dollar_figure -- -- -- dollar_figure -- -- -- -- dollar_figure big_number dollar_figure big_number dollar_figure -- -- -- on audit of vdn’s returns for and respondent disallowed the above compensation expense deductions claimed by vdn and respondent determined that the total payments vdn made to virginia in and in constituted nondeductible constructive distributions to alan and to ebert--50 percent to alan and percent to ebert on audit of petitioners’s returns respondent did not adjust the manner in which petitioners on their joint federal_income_tax returns for and reported the payments virginia received from vdn ie for dollar_figure of interest_income and dollar_figure of loan principal and for no interest_income respondent however treated one-half of the payments virginia received from vdn ie dollar_figure in and dollar_figure in also as corporate_distributions taxable as capital_gain to alan under respondent’s audit theory vdn’s payments to virginia on her loan to ct were made without any legal_obligation to do so and only on the basis of a personal moral obligation of alan and ebert to repay virginia accordingly respondent concludes that with respect to the payments vdn made to virginia no deduction was allowable to vdn ie neither a compensation expense deduction nor an interest_expense_deduction and that although the payments virginia received represented to virginia taxable interest_income and nontaxable repayment of loan principal they also represented to alan and to ebert taxable constructive corporate_distributions opinion where corporations pay personal expenses of shareholders the shareholders may be treated as having received constructive distributions to the extent of the value thereof to the shareholders 725_f2d_1183 9th cir falsetti v commissioner the record does not indicate whether respondent actually audited ebert’s returns and charged ebert with constructive corporate_distributions with regard to any portion of the payments vdn made to virginia t c 73_tc_980 smith v commissioner tcmemo_1995_410 shareholders may be charged with constructive distributions even though the corporate payments are made to third parties and not directly to the shareholders broad v commissioner tcmemo_1990_317 hufnagle v commissioner tcmemo_1986_119 paoli v commissioner tcmemo_1985_196 as stated respondent made no adjustment to virginia’s taxable_income with respect to the payments virginia received from vdn and respondent acknowledges that if ct rather than vdn had made the payments to virginia petitioners’ reporting thereof on their and joint federal_income_tax returns would be accepted without additional adjustment the facts before us do not support respondent’s theory that vdn’s payments to virginia were made to satisfy only personal moral obligations of alan and of ebert although vdn did not execute a written loan assumption_agreement the facts establish that vdn effectively purchased the working model from ct that vdn assumed at least part of ct’s obligation to repay virginia’s loan to ct and that vdn’s payments to virginia related thereto vdn received the working model ct had developed with the funds borrowed from virginia vdn made the payments to virginia as payment on virginia’s loan to ct for vdn reported to virginia and to respondent that the payments represented interest and principal on virginia’s loan hj builders inc v commissioner tcmemo_2006_278 illustrates a typical constructive corporate distribution to a shareholder in hj builders inc a corporation made lease payments on an automobile used by the wife of the owner of the corporation the lease payments were treated as constructive corporate_distributions to the shareholder husband the wife who used the corporate automobile had no creditor or employee relationship with the corporation which would otherwise explain the lease payments in contrast the payments herein were made by vdn to virginia in connection with the precedent creditor relationship virginia had with ct to which vdn at least in part succeeded the payments herein are explained by that financial relationship the facts before us do not justify a layer of taxation to petitioners with regard to the vdn payments virginia received from vdn beyond the interest_income that petitioners reported in his posttrial brief respondent argues for the first time that even if vdn had agreed to repay virginia funds ct borrowed from her because there was no written_agreement relating to that obligation under oregon’s statute_of_frauds vdn’s obligation would not be enforceable generally under oregon’s statute_of_frauds an agreement to be responsible for or to assume a debt obligation of another will be treated as unenforceable if the agreement is not evidenced by a writing or rev stat sec_41 b however an agreement to assume a debt obligation of another may be excepted from oregon’s statute_of_frauds and may be enforced if assumption of the debt obligation was part of a purchase of the debtor’s property sandgren v cain lumber co p or feldman v mcguire p or further part performance--conduct between the parties that corroborates the existence of an oral agreement--may cause an oregon court to enforce an oral agreement if unjust enrichment would occur if the oral agreement were not enforced 474_fsupp2d_1192 d or oral agreement to make royalty payments golden v golden p 2d or oral agreement for sale of home although no written_agreement existed reflecting vdn’s obligation to repay virginia vdn’s conduct in actually making payments to virginia which related to virginia’s loan to ct and to ct’s transfer of the working model to vdn establish the loan repayment character of the payments and the principal and interest nature thereof in addition the form 1099-int that vdn mailed to virginia and to respondent for reflected that dollar_figure represented interest on a loan when vdn acquired the working model from ct the development of which had been made possible by the funds virginia lent to ct vdn received the benefit of virginia’s loan and vdn would be unjustly enriched if vdn did not repay the loan for federal_income_tax purposes the oregon statute_of_frauds does not prevent us from concluding that the funds virginia received from vdn in and constituted nothing more than interest and repayment of loan principal no portion of the funds virginia received from vdn should be treated as constructive corporate_distributions and taxed as capital_gain to alan the penalties respondent determined are moot to reflect the foregoing decision will be entered under rule vdn’s reporting on it sec_2001 and sec_2002 federal_income_tax returns of the payments to virginia as nonemployee compensation appears to have been a self-serving attempt by vdn to deduct the full amounts paid to virginia
